           Case 2:20-cv-03220-GEKP Document 27 Filed 11/13/20 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CIGAR ASSOCIATION OF
    AMERICA et al.,                                          CIVIL ACTION
                    Plaintiffs

                    v.

    CITY OF PHILADELPHIA et al,                              No. 20-3220
                   Defendants

                                            ORDER

           AND NOW, this 13th day of November, 2020, it is ORDERED that Plaintiffs' Motion for

a Preliminary Injunction (Doc. No. 1-2) is GRANTED for the reasons set forth in the

accompanying Memorandum.            Defendants and their directors, officers, agents, servants,

employees, attorneys, and all other persons or entities in active concert or participation with them

are enjoined from enforcing Ordinance 180457. 1




1
    See Fed. R. Civ. P. 65(d)(2).
